Title: Richard Riker to James Madison, 26 February 1827
From: Riker, Richard
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    N York
                                
                                26 Feby 1827
                            
                        
                        
                        I have the honor to send to you in behalf of the Corporation of the City of New York a Copy of Mr. Colden’s
                            Memoir on the New York Canals.
                        Mr. Alderman Davis has taken charge of the Book & will see that it is safely conveyed to you.
                        I am happy to be the organ of this Communication & beg you to be assured of my profound respect Your
                            very Obt. Servt.
                        
                            
                                R: Riker
                            
                        
                    